Citation Nr: 0616016	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
periodontal disease, secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the arms and hands, on a direct basis or 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a noncompensable rating 
for periodontal disease and denied the claim of entitlement 
to service connection for peripheral neuropathy of the arms 
and hands, either on a direct basis or secondary to service-
connected diabetes mellitus.

The veteran participated in an informal RO hearing in July 
2003.

The Board notes that the Advisory Opinion from the 
Compensation and Pension Service, dated in June 2004, 
instructed the RO to address cataracts as part of the 
veteran's secondary conditions associated with his diabetes 
mellitus.  This is REFERRED back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's tooth and bone loss is due to periodontal 
disease and is not the result of trauma.

2.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the arms and hands.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
periodontal disease have not been met.  38 U.S.C.A. §§ 1110, 
1155, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2005).

2.  Peripheral neuropathy of the hands and arms was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated April 1967 through 1971; prior rating 
decisions; the veteran's contentions; VA examinations; VA 
records for outpatient treatment; private medical records; 
and lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
I.  Periodontal disease

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West Supp. 2005).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
See 38 C.F.R. §§ 4.1 and 4.2 (2005).  Since the veteran 
appealed the initial rating assigned for this condition, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran contends that his currently assigned 
noncompensable evaluation for periodontal disease, secondary 
to service-connected diabetes mellitus, does not sufficiently 
compensate his current level of disability.  The veteran is 
currently rated under 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2005), as set forth below.

Teeth, loss of, due to loss of substance of 
body of maxilla or mandible without loss of 
continuity:  Where the lost masticatory 
surface cannot be restored by suitable 
prosthesis:

Loss of all teeth will be assigned a 40 
percent disability; loss of all upper teeth 
will be assigned a 30 percent disability; 
loss of all lower teeth will be assigned a 
30 percent disability; all upper and lower 
posterior teeth missing will be assigned a 
20 percent rating; all upper and lower 
anterior teeth missing will be assigned a 20 
percent disability; all upper anterior teeth 
missing will be assigned 10 percent 
disability; all lower anterior teeth missing 
will be assigned a 10 percent disability; 
all upper and lower teeth on one side 
missing will be assigned a 10 percent 
disability.  Where the loss of masticatory 
surface can be restored by suitable 
prosthesis, the veteran will be assigned a 
noncompensable rating.
NOTE: These ratings apply only to bone loss 
through trauma or disease such as 
osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal 
disease, since such loss is not considered 
disabling.

In Neilson v. Brown, 7 Vet. App. 22 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that dental 
treatment is not synonymous with dental trauma.  It would be 
anomalous to conclude that the remedy for an injury or 
disease constitutes further injury.  Additionally, VAOPGCPREC 
5-97 held that for the purposes of determining whether a 
veteran has Class IIa eligibility for dental care under 17 
C.F.R. § 17.123(c),  the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service. 

In August 2002, the veteran underwent a VA dental 
examination.  He was diagnosed with generalized, severe, 
late-stage periodontal disease on his remaining dentition.  
He also was noted to have acquired edentulous regions in his 
mouth.  A VA dental note dated in September 2003 noted that 
the veteran was class III for diabetes mellitus and therefore 
was not eligible for prosthodontic treatment.  The VA dental 
examination in March 2004 was conducted by the same examiner 
from August 2002.  The examiner commented that the record 
reflected no new findings in the veteran's evaluation.  The 
veteran had lost numerous teeth by his report, secondary to 
his periodontal disease.  He was completely edentulous in the 
maxilla, and had only seven teeth remaining in the mandible.  
The veteran also complained of an ill-fitting maxillary 
denture.  The veteran also submitted private dental treatment 
records that addressed his treatment for periodontal disease.

The Board notes that while the veteran has serious 
periodontal disease, the law does not provide for 
compensation unless there is bone loss through trauma or 
disease such as osteomyelitis.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2005); see also Neilson, supra.  
Periodontal disease is not a disabling condition, and can be 
service-connected solely for treatment purposes.  Service 
connection for dental treatment purposes requires that the 
condition be attributed to in-service dental trauma per 
38 C.F.R. § 3.381(c) (2005).

The Board observes that it has been established that 
periodontal disease is a complication associated with 
diabetes.  See TL 00-06 and Merck Manual 17th Edition, pp. 
168, 748.  The RO noted that there appears to be no specific 
provision in the regulations for service connection for 
compensation purposes for periodontal disease.  However, 
38 C.F.R. § 3.310 states "Except as provided in 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.

The Advisory Opinion from the Compensation and Pension 
Service, received in June 2004, noted that a dental 
disability should be rated for treatment purposes only.  See 
M21-1, Part VI, Chapter 4.16.  The VHA determines eligibility 
for treatment according to 38 C.F.R. § 17.161.  As the note 
under Diagnostic Code 9913 indicates, ratings for teeth and 
bone loss apply only to trauma or a disease such as 
osteomyelitis, and do not apply to periodontitis.

The Service found that while the grant of service connection 
for periodontitis was inappropriate, clear and unmistakable 
error cannot be identified in the rating decision of January 
23, 2003.  The claims folder contains medical opinions 
indicating that while the association between diabetes and 
periodontal disease is not absolutely direct, individuals 
with diabetes are more susceptible to develop the disease.  
Therefore, severance of the service-connected periodontitis 
would not be in order.  The Board concurs.

Regardless, as a matter of law, a compensable disability 
evaluation can ever be assigned to this disability since the 
periodontal disease is secondary to diabetes mellitus, and 
not due to trauma in service.  See 38 C.F.R. § 4.150; see 
also VAOPGCPREC 5-97.  Therefore, the Board finds that the 
veteran is not entitled to a compensable rating for his 
periodontal disease.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim must be denied.  See 
38 U.S.C.A §5107 (West Supp. 2005).


II. Peripheral neuropathy

The veteran alleges that he is entitled to service connection 
for peripheral neuropathy of the arms and hands, secondary to 
his service-connected diabetes mellitus.

The veteran submitted to a VA peripheral nerves examination 
in August 2002.  The veteran complained that his hands had 
been tingling for some time.  The tingling was in the 
fingertips of both hands and went up his arms to his elbow, 
more on the right than on the left.  There was no real loss 
of strength, but the tingling and numbness were bothersome.  
It was concluded that while the veteran may have peripheral 
neuropathy, it was so mild that the examiner did not have 
enough evidence to even make a diagnosis.  The examiner 
concluded that the veteran did not have bilateral neuropathy 
in his arms and hands.  The veteran may develop it in the 
future, secondary to his diabetes, but at the time of the 
examination, there was not enough evidence to warrant such a 
diagnosis.

The veteran submitted private medical records from B.R., M.D. 
that included nerve conduction studies and a needle 
electromyography.  The examiner concluded that this was a 
normal study.  There were no electrical changes to account 
for the veteran's alleged numbness.  The report of the March 
2004 VA diabetes mellitus examination indicated that the 
veteran complained of numbness in both hands.  The 
examination did not show any neurological deficits in the 
bilateral hands and arms.  No peripheral neuropathy of the 
hands or arms was diagnosed.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed peripheral neuropathy of the hands and arms, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  The veteran's claim 
fails due to lack of a current diagnosis.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

III. Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims for 
service connection, a letter dated in August 2002 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2002 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The 2002 letter told the veteran what was 
needed to substantiate a claim for service connection, but no 
further notification was provided after the claim for service 
connection for periodontal disease was granted, and the 
veteran disagreed with the initial rating.  In the special 
circumstances of this case, however, no further notification 
was required.  Because the law as mandated by VA's Rating 
Schedule, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the appellant's claim must be denied based on the 
absence of legal merit or the lack of entitlement under the 
law).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Regarding the increased rating 
claim, since the RO assigned the noncompensable disability 
rating at issue here for the veteran's service-connected 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in August 2002 and 
March 2004.  See 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The March 2004 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

ORDER

Entitlement to an initial compensable evaluation for 
periodontal disease, secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the arms and hands, on a direct basis or secondary to 
service-connected diabetes mellitus, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


